Motion Granted and Order filed December 21, 2017.




                                 In The

                  Fourteenth Court of Appeals
                              ____________

                          NO. 14-17-00600-CV
                              ____________

                 KURT GODFREY CLARKE, Appellant

                                   V.

    HARRIS COUNTY, THE HARRIS COUNTY DEPARTMENT OF
  EDUCATION, THE PORT OF HOUSTON AUTHORITY OF HARRIS
 COUNTY, THE HARRIS COUNTY FLOOD CONTROL DISTRICT, THE
  HARRIS COUNTY HOSPITAL DISTRICT, THE CITY OF HOUSTON,
   THE HOUSTON INDEPENDENT SCHOOL DISTRICT, AND THE
      HOUSTON COMMUNITY COLLEGE SYSTEM, Appellees


                 On Appeal from the 333rd District Court
                          Harris County, Texas
                    Trial Court Cause No. 2009-30394

                              ____________

                          NO. 14-17-00709-CV
                              ____________

                 KURT GODFREY CLARKE, Appellant
                                         V.

    HARRIS COUNTY, THE HARRIS COUNTY DEPARTMENT OF
  EDUCATION, THE PORT OF HOUSTON AUTHORITY OF HARRIS
 COUNTY, THE HARRIS COUNTY FLOOD CONTROL DISTRICT, THE
  HARRIS COUNTY HOSPITAL DISTRICT, THE CITY OF HOUSTON,
   THE HOUSTON INDEPENDENT SCHOOL DISTRICT, AND THE
      HOUSTON COMMUNITY COLLEGE SYSTEM, Appellees


                     On Appeal from the 333rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-30394

                                     ORDER

         On July 21, 2017, appellant filed a notice of appeal from an order signed
April 18, 2017, and the appeal was assigned to this court under appellate number
14-17-00600-CV. On August 28, 2017, appellant filed a notice of appeal from an
order signed July 28, 2017 in the same trial court proceeding, and the appeal was
assigned to this court under appellate number 14-17-00709-CV.

         On December 4, 2017, appellees filed a motion to consolidate the related
appeals. Appellant opposes the motion. After considering the issues raised by
appellant and appellees, the motion is GRANTED, and we issue the following
order:

         We order the appeals pending under our appellate case numbers 14-17-
00600-CV and 14-17-00709-CV CONSOLIDATED. The existing filing deadlines
in appellate case number 14-17-00600-CV will apply to both cases.

                                   PER CURIAM

Panel consists of Justices Christopher, Donovan, and Jewell.